Citation Nr: 0825587	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1943 to April 1946.  He 
died in February 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from March 2004 and 
January 2005 determinations by the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant claims that the veteran was exposed to asbestos 
during his military service, and this ultimately resulted in 
his death in February 2004 at the age of 78.

The veteran's service personnel records show that he served 
in the Navy onboard various Navy vessels.  The evidence of 
record shows that following service, the veteran was exposed 
to asbestos as a plumber; he was awarded settlements from 
several asbestos exposure claims.  Postservice medical 
evidence includes a March 1998 private physician's assessment 
of asbestosis; VA treatment records dated from 2001 to 2003 
which note current findings of chronic obstructive pulmonary 
disease and a history of asbestosis; and numerous treatment 
records which note the veteran's significant smoking history.  
The veteran's death certificate shows that the immediate 
cause of his death was cardio-respiratory arrest due to 
multiple system failure due to infarction of the colon and 
gallbladder.  At the time of the veteran's death, service 
connection was not in effect for any disabilities.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in February 2007.  However, 
review of record found that the letter did not contain the 
specific notification required under 38 U.S.C.A. § 5103, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  In Hupp, the Court held that in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Also, during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), holding that VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the effective date of an award.  
Here, the appellant was not notified of the criteria for 
establishing an effective date of an award.  This notice 
deficiency should also be addressed on remand.

The Board also finds that further development of the record 
is required to comply with VA's duty to assist the appellant 
in the development of facts pertinent to this claim.  Because 
the appellant's claim involves asbestosis or other asbestos-
related diseases, VA must analyze the veteran's claim under 
the guidelines set forth in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  These provisions were recently rescinded and are now 
found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
which was effective from December 13, 2005.  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure in service and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty, Vet. App. at 432.  In this case, a medical 
opinion is required to determine whether the veteran's 
condition was related to exposure to asbestos in service or 
post-service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

As the appellant's claim for burial benefits is inextricably 
intertwined with her claim of service connection for the 
cause of the veteran's death, the latter issue must be 
addressed prior to appellate adjudication of the burial 
benefits issue.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Hence, Board consideration of the claim for burial 
benefits is deferred pending final adjudication of the cause 
of death claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes the specific notice required by 
Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007) (outlined above).  The RO must 
also provide notice regarding the 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

2.  Thereafter, the RO should take 
appropriate action to develop evidence of 
the veteran's asbestos exposure before, 
during, and after his active service.  

3.  The RO should then arrange for the 
veteran's claims file to be reviewed by an 
appropriate VA physician who should 
provide an opinion as to whether there is 
a 50 percent or greater probability that 
the veteran's exposure to asbestos during 
service played a material causal role in 
his death, to include whether it caused or 
chronically worsened one or more of the 
certified causes of death.  The reviewing 
physician should explain the rationale for 
all opinions given.  

4.  The RO should then readjudicate the 
issues on appeal.  If either benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the appellant and her 
representative ample opportunity to 
respond.  The case should then be returned 
to the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

